Citation Nr: 9929482	
Decision Date: 10/14/99    Archive Date: 10/21/99

DOCKET NO.  98-06 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for seizure 
disorder/syncopal episodes.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for heart disease 
secondary to service-connected bronchiectasis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from February 1951 to March 
1955.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky.

The Board notes that the veteran has perfected appeals for 
entitlement to an increased evaluation for post-traumatic 
stress disorder and for service connection for panic attacks.  
However, at his June 1998 hearing, the veteran withdrew his 
appeal for service connection for panic attacks and in 
written correspondence received in November 1998, he withdrew 
his appeal for a higher evaluation for post-traumatic stress 
disorder.  Accordingly, these issues are no longer before the 
Board, and the appeal is limited to consideration of the 
issues listed on the title page.


FINDINGS OF FACT

1.  The claim of entitlement to service connection for 
seizure disorder/syncopal episode is not plausible.

2.  In an August 1980 rating decision the RO denied the 
veteran's claim for service connection for a heart condition 
secondary to his service-connected bronchiectasis; the 
veteran did not perfect his appeal on this issue.

3.  Since the August 1980 rating decision, the veteran has 
submitted new and material evidence to reopen his claim for 
service connection for a heart condition.

4.  The claim of entitlement to service connection for heart 
disease is not plausible.


CONCLUSIONS OF LAW

1.  The claim for service connection for seizure 
disorder/syncopal episodes is not well grounded.  38 U.S.C.A. 
§ 5107(a)(West 1991).

2.  New and material evidence has been submitted to reopen 
the claim for service connection for heart disease secondary 
to service-connected bronchiectasis, and the claim is not 
well grounded.  38 U.S.C.A. §§ 5107(a), 5108 (West 1991); 
38 C.F.R. § 3.156(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

An August 1980 rating decision denied the veteran's claim for 
service connection for a heart condition secondary to his 
service-connected bronchiectasis.  He did not perfect his 
appeal with regard to this issue.

The evidence of record at that time includes the veteran's 
service medical records.  In February 1954, during the 
veteran's hospitalization for treatment of bronchitis, he 
complained of a sudden onset of feeling dizzy.  There was no 
associated diagnosis.  His March 1955 separation examination 
report shows that examination of his heart and his neurologic 
evaluation were both normal.  

An April 1962 VA discharge summary shows that the veteran was 
hospitalized for complaints of a chronic cough and left lower 
chest pain.  X-ray studies of the veteran's chest were 
normal.  The veteran was diagnosed with tubular 
bronchiectasis in the posterior basal left lower lobe.  

The March 1963 report of a VA general medical examination 
shows that the veteran's neurological and cardiovascular 
examinations were normal.  A chest X-ray study (CXR) was also 
normal.  

During a May 1968 VA examination, the veteran complained of 
chest pain, shortness of breath and chest tightness.  A CXR 
study was normal.  The veteran was diagnosed with 
bronchiectasis of the posterior segment of the left lower 
lobe.  A February 1979 VA examination report again shows that 
the veteran complained of chest pain that the examiner 
diagnosed as bronchiectasis.

VA treatment records, dating from September 1978 to June 
1980, show that the veteran had a cardiology consultation in 
May 1979 when he complained of a history of sharp chest pain 
and fainting spells.  He indicated that he had been told he 
had had a myocardial infarction (MI).  The cardiologist noted 
that a CXR showed no acute disease and an electrocardiogram 
(EKG) showed normal sinus rhythm.  Hyperventilation did not 
produce symptoms.  The cardiologist's impression was atypical 
sounding chest pain with syncopal episodes and hypertensive 
episodes by history.  The veteran was followed up for a 
syncopal episode in June 1979.  At that time cardiology, 
neurology and psychiatry consultants all felt that the 
veteran's main problems were psychiatric.  
Electroencephalogram (EEG), echocardiogram (ECHO) and Holter 
studies, as well as a brain scan, all showed no cause for the 
syncope.  Treatment records also show that the veteran was 
treated for pleuritic left chest pain, musculo-skeletal chest 
pain, hyperventilation episodes and anxiety neurosis with 
somatic preoccupation and blackouts.  In April 1980, the 
veteran was started on Dilantin.

The evidence added to the record since the August 1980 rating 
decision includes VA treatment records and periodic 
examination reports, dating from September 1980 to May 1997, 
which indicate ongoing treatment for the veteran's complaints 
of "blackout spells" and chest pain.  During a February 
1983 VA general medical examination, the examiner found no 
evidence of cardiomegaly.  A November 1983 progress note 
indicates that the veteran was brought to the emergency room 
by ambulance with severe shortness of breath.  EKG and CXR 
studies were both normal.  The examiner noted that the 
veteran had a history of passive aggressive personality 
disorder and diagnosed classic hyperventilation syndrome and 
very mild non-pleuritic chest wall pain.  The veteran was 
referred to the mental hygiene clinic.

A November 1985 VA discharge summary notes that the veteran 
was admitted for workup on his service-connected 
bronchiectasis.  It was noted that he was last hospitalized 
in June 1979 for a syncopal episode that was attributed to 
his previous psychological problems.  At the time of the 
current admission the veteran complained of a history of 
chest pain, described as a sharp stabbing pain in the center 
of his chest; he then would feel a "whoosh" to his head, 
arms and legs and would fall and pass out.  It was noted that 
a workup for that had been negative in the past.  

A September 1986 VA discharge summary indicates that the 
veteran was admitted with complaints of shortness of breath 
and pleuritic chest pain.  An EKG showed no acute changes.  
The veteran had been bradycardic upon admission and became 
pulseless and unresponsive; however, he recovered 
consciousness, with a brief seizure, after only five to six 
chest compressions and bag-mask ventilation.  A repeat EKG 
showed no acute changes with bradycardia and evidence of 
inferior infarction, nonspecific ST-T changes.  Enzyme 
determinations were negative for acute myocardial infarction.  
Thereafter, examination of his heart revealed a regular rate 
and rhythm with no murmurs or gallops and his neurological 
examination was within normal limits.  An EEG showed normal 
findings and a Holter monitor study showed no abnormalities 
and minimal ventricular ectopy; moreover, his symptoms of 
chest pain did not correlate with the Holter changes.  The 
veteran did not have any episodes of syncope while on Holter 
monitor.  His final diagnoses included syncopal episode of 
unknown etiology, bronchiectasis, pleural scarring and 
recurrent pneumonia and a history of somatization disorder.

An October 1987 emergency room progress note first records 
the veteran's history of  his syncopal episodes having their 
onset since his service in Korea.  At that time a 24-hour 
Holter was normal as were ECHO values.  Some left atrial 
enlargement was noted.  The examiner assessed the veteran 
with black out spells since Korea of questionable etiology.  
In December 1987 the veteran was assessed with atypical chest 
pain.  The examiner noted that the veteran had a history of 
atypical chest pain associated with syncopal episodes and 
that coronary artery disease/ischemia needed to be ruled out.  
He was scheduled for a stress thallium test, but he refused 
the test because he had passed out while attempting one in 
the past.  A January 1988 VA discharge summary shows that the 
veteran underwent a coronary catheterization instead, which 
indicated no cardiac etiology for his chest pain or syncopal 
episodes.  

At the time of his admission to VA neurology service in April 
1988, the veteran gave a long history of black out spells and 
indicated that he had been struck on the left side of his 
head by a concussion blast from a nearby artillery detonation 
in service.  An EEG showed abnormal left  as well as right 
temporal sharp transients.  A CT scan of the head was within 
normal limits as were somatosensory evoked potentials (SSEP) 
and 24-hour Holter monitor studies.  The veteran was started 
on Tegretol because of his history of possible seizures and 
abnormal EEG.  His discharge diagnoses included seizures.  

In a July 1988 mental health clinic progress note it was 
indicated that the veteran had had abnormal results on an EEG 
study.  A September 1988 neurology progress note indicates 
that the veteran gave a history of blackout spells since 1953 
when he sustained a concussion on the left side of his head 
from artillery.  A January 1989 neurology progress note shows 
an assessment of seizure disorder.  An April 1989 pulmonary 
clinic progress note shows that the examiner's impression of 
questionable seizure disorder versus arrhythmia.  

According to a June 1992 mental health clinic progress note, 
a May 1992 EEG study, although not conducted while sleep-
deprived, was normal.  A February 1993 VA hospital summary 
notes a seizure disorder by history with a history of an EEG 
indicating abnormal left and right temporal lobe activity.

A July 1994 general medical clinic progress note indicates 
that the veteran had no history of myocardial infarction or 
cardiac symptoms and that he had multiple somatic complaints.  
An EKG showed normal sinus rhythm and no changes from 
previous studies.  The examiner's impression was that the 
veteran was a low risk for cardiac complications associated 
with orthopedic surgery.

An October 1994 VA discharge summary shows that the veteran 
was admitted for preoperative evaluation prior to a right 
knee operation.  The report indicated that the veteran had a 
long history of medical problems that included angina, 
history of myocardial infarctions requiring resuscitation 
reportedly nine times and a psychiatric history of seizure 
disorder.  It was determined that the preoperative workup 
should be canceled due to his poor surgical risk and long 
history of medical problems.  An outpatient cardiac 
catheterization was to be conducted and the veteran was to be 
followed up in the cardiology clinic.  An October 1994 
Doppler EKG showed normal results.  A computerized tomography 
(CT) scan of the veteran's head, conducted in November 1994, 
showed mild cortical atrophy that was consistent with the 
veteran's age.  An EKG, conducted that same month, was 
considered borderline and it was noted that an old inferior 
myocardial infarction could not be ruled out.   

In March 1995, the veteran was again admitted for a 
preoperative workup.  At that time a cardiac catheterization 
showed no significant disease and the signal average EKG was 
negative.  He was diagnosed with stable angina by history.  
An EEG study conducted at that time was normal for the 
veteran's age.  There were no focal or lateralizing findings 
and no epileptiform activity was seen.  A March 1997 progress 
note shows an assessment of questionable syncopal episodes.

During his June 1998 personal hearing, the veteran testified 
that he experienced his first blackout during his service in 
Korea and had experienced them off and on ever since.  He 
stated that he was hospitalized nine months in service for 
treatment of seizures and a lung disorder.   Physicians told 
him that he had blackouts because of his heart and that his 
heart condition was caused by his lung condition.  


Analysis

Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994) (specifically addressing 
claims based ionizing radiation exposure).  Service 
connection may also be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a)(1998).

To the extent certain medical evidence of record pertaining 
to the veteran's heart disease and seizure disorder/syncopal 
episodes is not discussed, the Board asserts that it has 
reviewed such evidence and it is not probative of a link 
between the veteran's period of active service and a current 
disability; or, it does not reflect information which is of 
significant value to adjudication of the claims, when viewed 
in the light of the VA medical records discussed in this 
action.  The Board has reviewed all medical evidence in each 
of the claims files of record.

New and Material Evidence

In this case, since there is a prior unappealed rating 
decision in August 1980, the claim for service connection for 
heart disease may not be reopened and allowed unless new and 
material evidence is presented.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.104(a).  

However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, VA must 
reopen the claim and review its former disposition.  
38 U.S.C.A. § 5108.  Thus, the Board must perform a three-
step analysis when a veteran seeks to reopen a claim based on 
new evidence.  Winters v. West, 12 Vet App 203 (1999).  See 
Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998) 
(overruling the test set forth in Colvin v. Derwinski, 1 Vet. 
App. 171 (1991), which stated that "new" evidence was 
"material" if it raised a reasonable possibility that, when 
viewed in the context of all the evidence, the outcome of the 
claim would change); Elkins v. West, 12 Vet App 209 (1999) 
(stating that, after Hodge, new and material evidence may be 
presented to reopen a claim, even though the claim is 
ultimately not well grounded).

First, the Board must first determine whether the evidence is 
new and material.  "New and material evidence" means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  This definition "emphasizes the 
importance of the complete record for evaluation of the 
veteran's claim."  Hodge, 155 F.3d at 1363.  In determining 
whether evidence is "new and material," the credibility of 
the new evidence must be presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992); Evans, 9 Vet. App. at 283; but see 
Duran v. Brown, 7 Vet. App. 216, 220 (1994) ("Justus does 
not require the Secretary to consider the patently incredible 
to be credible").  

Second, if the Board determines that new and material 
evidence has been produced, immediately upon reopening the 
case, the Board must determine whether, based on all the 
evidence of record, the reopened claim is well grounded 
pursuant to 38 U.S.C.A. § 5107(a).  

Finally, if the claim is well grounded, the Board may proceed 
to evaluate the merits of the claim after ensuring that VA's 
duty to assist has been fulfilled.  Id.

The Board finds that the November 1994 borderline EKG study, 
as well as the March 1995 diagnosis of stable angina by 
history are new and material evidence as it indicates the 
possibility of current heart disease.  Therefore, the Board 
is persuaded that this additional evidence is sufficient to 
reopen the veteran's claim for service connection for heart 
disease.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


Service Connection

Before the Board may address the merits of the appellant's 
claims it must first be established that the claims are well-
grounded.  In this regard, a person who submits a claim for 
VA benefits shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well-grounded.  38 U.S.C.A. 
§ 5107(a).  A well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of [38 U.S.C.A. § 5107]."  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  If the claim is not 
well-grounded there is no duty to assist.  Struck v. Brown, 9 
Vet. App. 145 (1996).

In order for a claim to be well-grounded, there must be 
competent evidence of a current disability; of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995). 

Secondary service connection claims must also be well 
grounded.  
38 U.S.C.A. § 5107(a); Wallin v. West, 11 Vet. App. 509, 512 
(1998); 
Locher v. Brown, 9 Vet. App. 535, 538 (1996); Jones v. Brown, 
7 Vet. App. 134, 136-38 (1994).  A secondary service 
connection claim is well grounded only if there is medical 
evidence to connect the asserted secondary disorder to the 
service-connected disability.  Velez v. West, 11 Vet. App. 
148, 158 (1998).

Despite VA treatment records indicating seizure 
disorder/syncopal episodes and angina, the most recent 
medical evidence does not show any current seizure 
disorder/syncopal episodes or heart disease.  Service 
connection is not in order in the absence of any residuals or 
evidence of a disability currently.  See Brammer v. 
Derwinski, 3 Vet.App. 223, 225 (1992).  Moreover, presuming 
without conceding that the veteran does have current seizure 
disorder/syncopal episodes and heart disease diagnoses, there 
is no medical or other competent evidence of record 
suggesting that the veteran developed a heart condition or 
seizure disorder/syncopal episodes inservice or within one 
year of his discharge from service.  Moreover, the veteran 
has not submitted any competent medical opinion linking 
either of these disabilities with his service, any event 
therein or any service-connected disability.  

In light of these circumstances, the Board must conclude that 
the veteran has failed to meet his initial burden of 
producing evidence of well-grounded claims for service 
connection for seizure disorder/syncopal episodes and heart 
disease.


ORDER

Service connection for seizure disorder/syncopal episodes is 
denied.

The claim for service connection for a heart disease is 
reopened and denied.



		
	JOHN R. PAGANO
	Acting Member, Board of Veterans' Appeals



 

